—Judgment unanimously affirmed. Memorandum: Defendant contends that the sentencing court abused its discretion in denying her request for youthful offender status. She argues that the court improperly considered a crime for which she was not convicted and failed to consider mitigating circumstances favoring defendant’s request for youthful offender treatment. We disagree.
Defendant pleaded guilty to conspiracy in the second degree and criminal possession of a weapon in the second degree. The indictment alleged that she and others conspired to murder *919Malcolm Kellogg and that defendant possessed a loaded handgun with the intent that it be used unlawfully against Kellogg. Defendant, during the plea colloquy, admitted that, at some point prior to the murder, she possessed the loaded handgun; that she accompanied one of her companions into Kellogg’s residence knowing that the companion was carrying the loaded handgun and intended to kill Kellogg; and that she directed the companion to the room where Kellogg was sleeping.
The determination whether a defendant should be accorded youthful offender status rests within the sound discretion of the sentencing court (People v Shrubsall, 167 AD2d 929, 930; People v Ortega, 114 AD2d 912, lv denied 67 NY2d 887). In deciding whether to grant youthful offender status, the court was obligated to consider the manner in which the crimes were committed (see, People v Shrubsall, supra, at 930; People v Cruickshank, 105 AD2d 325, 334, affd sub nom. People v Dawn Maria C., 67 NY2d 625). The record does not support defendant’s contention that the court considered a crime for which defendant was indicted but not convicted. Contrary to her contention, the record indicates that the sentencing court considered mitigating circumstances favorable to defendant. We further conclude that defendant’s sentence is not harsh or excessive. (Appeal from Judgment of Seneca County Court, Falvey, J. — Conspiracy, 2nd Degree.) Present — Pine, J. P., Balio, Lawton, Doerr and Boehm, JJ.